DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to Examiner’s Non-Final Office Action dated March 29, 2021.

The following is an Examiner’s Amendment based on communications with Applicant Representative, Attorney James Kappos, Reg. No. 78,587, dated June 11, 2021.

Claims 1, 4, 5, 7, 8, 11, 13, 14, 15, 18 and 19 were pending. The Examiner's amendment below amends claims 1, 8 and 15. Claims 1, 4, 5, 7, 8, 11, 13, 14, 15, 18 and 19 are now allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's Amendment was given via communication with Applicant Representative, Attorney James Kappos, Reg. No. 78,587, dated June 11, 2021.


In the Claims
Please replace claims below as follows:
1. A computer-implemented method performed by one or more processors for predicting a crowdedness of a specified location, the method comprising:
training a crowdedness prediction model using machine learning by defining one or more geofences around one or more locations, defining one or more features of the one or more locations, collecting historic data relevant to the one or more features within the one or more geofences, and calculating one or more coefficients corresponding to the one or more features based on the collected historic data by using a grid search;
receiving a specified location; 
receiving current data relevant to the one or more features within a geofence of the specified location;
filtering out current data irrelevant to a crowdedness of the specified location, resulting in filtered data;
inputting the filtered data into the trained crowdedness prediction model;
predicting a crowdedness of the specified location based on the crowdedness prediction model;
outputting the predicted crowdedness of the specified location as a metric selected from the group consisting of a number of estimated users, a percentage indicative of crowdedness relative to average crowds, a ratio of users to an area of a geofence of the specified location, a ratio of users to employees of the specified location, and a ratio of users to parking; and
periodically retraining the crowdedness prediction model using machine learning based on one or more retraining features.

8. A computer program product for predicting a crowdedness of a specified location, the computer program product comprising: 
one or more computer-readable storage media and program instructions executable by one or more processors stored on the one or more computer-readable storage media, the program instructions comprising: 
program instructions to train a crowdedness prediction model using machine learning by defining one or more geofences around one or more locations, defining one or more features of the one or more locations, collecting historic data relevant to the one or more features within the one or more geofences, and calculating one or more coefficients corresponding to the one or more features based on the collected historic data by using a grid search; 
program instructions to receive a specified location; 
program instructions to receive current data relevant to the one or more features within a geofence of the specified location; 
program instructions to filter out current data irrelevant to a crowdedness of the specified location, resulting in filtered data; program instructions to input the current data into the trained crowdedness prediction model; 
program instructions to predict a crowdedness of the specified location based on the crowdedness prediction model; 
program instructions to output the predicted crowdedness of the location as a metric selected from the group consisting of a number of estimated users, a percentage indicative of crowdedness relative to average crowds, a ratio of users to an area of a geofence of the location, a ratio of users to employees of the location, and a ratio of users to parking; and 


15. A computer system for predicting a crowdedness of a specified location, the computer system comprising: 
one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising: 
program instructions to train a crowdedness prediction model using machine learning by defining one or more geofences around one or more locations, defining one or more features of the one or more locations, collecting historic data relevant to the one or more features within the one or more geofences, and calculating one or more coefficients corresponding to the one or more features based on the collected historic data by using a grid search; 
program instructions to receive a specified location; 
program instructions to receive current data relevant to the one or more features within a geofence of the specified location; program instructions to filter out current data irrelevant to a crowdedness of the specified location, resulting in filtered data; Page 7 of 15Docket No. SVL820160314US01 Application No. 16/106,883 
program instructions to input the current data into the trained crowdedness prediction model; 
program instructions to predict a crowdedness of the specified location based on the crowdedness prediction model; 
program instructions to output the predicted crowdedness of the location as a metric selected from the group consisting of a number of estimated users, a percentage indicative of 
program instructions to periodically retrain the crowdedness prediction model using machine learning based on one or more retraining features.

Reasons for Patent Eligibility under 35 U.S.C. § 101
7. Claim 1 is eligible under 35 U.S.C. 101 because the additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. predicting the crowdedness of a location) in a specific manner that sufficiently limits the abstract idea to the practical application of implementing machine learning to train crowdedness prediction models for predicting crowdedness at a specific location. Specifically, the claimed invention trains a crowdedness prediction model by using machine learning to define geofences around locations, define features of the locations, collect historic data relevant to the features within the geofences, and using a grid search to calculate coefficients corresponding to the features based on the collected historic data. Subsequently, using machine learning to periodically retrain the crowdedness prediction model based on the retraining features. For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claims 8 and 15 are eligible for similar reasons as claim 1. Thus claims 4, 5, 7, 11, 13, 14, 18 and 19 are eligible.




Reasons for Patent Eligibility under 35 U.S.C. § 103
Examiner analyzed claim 1 (similarly claims 8 and 15) in view of the prior art of record and found not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. Claims 1, 4, 5, 7, 8, 11, 13, 14, 15, 18 and 19 are allowed.
Prior art of record Longo (US 20160335552 A1) teaches a method of determining moving patterns of persons in the area and the number of persons within and/or moving from and/or to the area over a certain time period to obtain model training data sets, that said model training data sets are each assigned to represent one of one or more predefined crowd levels in the area, that a crowd detection model is generated based on the model training data sets, and that an actual crowd level for the area is estimated using the generated crowd detection model with actual data of moving profiles and/or the actual number of persons within and/or moving from or to the area over a certain time period (see par. 0016), Scarpati (US 20180374109 A1) teaches predicting a business volume based on prediction models, determining labor requirements based on the predicted business volume and scheduling workers based on the labor requirements (see par. 0107-0108), where the source data can include inclement weather (see par. 0043), and Wang (US 20180315502 A1) teaches coefficients, or parameters, of the cost function can be fine-tuned by using a grid-search procedure and then evaluating the resemblance of the simulated data and the historical data (see par. 0042; 0058), however prior art Sarkissian, Hampton and Joshi, nor singular or in combination teaches the specific case of:
“… filtering out current data irrelevant to a crowdedness of the specified location, resulting in filtered data;
inputting the filtered data into the trained crowdedness prediction model;
predicting a crowdedness of the specified location based on the crowdedness prediction model;
outputting the predicted crowdedness of the specified location as a metric selected from the group consisting of a number of estimated users, a percentage indicative of crowdedness relative to average crowds, a ratio of users to an area of a geofence of the specified location, a ratio of users to employees of the specified location, and a ratio of users to parking…”

	Shrinath (US 20160261984 A1) teaches a computing system that can calculate a current-occupancy, a current-parking occupancy, an occupant density, or a combination thereof. The current-occupancy can include a number of patrons, vehicles, families, groups, occupied tables or stations, or a combination thereof for the relevant area. The current-occupancy can include a percentage representing the current number of occupancy relative to maximum occupancy for the relevant area (see par. 0064). The current current-parking occupancy can represent a number of vehicles or occupied slots for parking lots associated with or included in the relevant area. Also the current current-parking occupancy can include a percentage representing the current number of vehicles or occupied slots relative to maximum availability thereof for the relevant area (see par. 0065). The occupant density can be based on the current-occupancy, the current-parking occupancy, the area size, the area category, the target source, the surrounding area, the surrounding segment, the current time, or a combination thereof (see par. 0066). The computing system can calculate the occupant density representing the crowdedness using the current-occupancy and various other characteristics of the relevant area. The computing system can use the occupant density to estimate or determine impacts to the user, such as delays, change in quality, dangers, flow or movement, or a combination thereof caused by the occupant density (see par. 0068). However Shrinath does not teach the specific case of filtering out current data irrelevant to a crowdedness of the specified location, resulting in filtered data and


For at least the above reasons, claim 1 is distinguishable over the prior art. Claims 8 and 15 are distinguishable over the prior art for similar reasons as cited for claim 1. Dependent claims 4, 5, 7, 11, 13, 14, 18 and 19 are distinguishable because they depend on claims 1, 8 and 15. Claims 1-5, 7-12 and 21 are allowed.

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 








Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Akinci (US 20200389762 A) – An estimation module of the location analytics server may analyze the information about the detected wireless devices to estimate a number of actual visitors present at the location, wherein the location-specific configuration comprises a factor indicative of an estimated portion of visitors at the location not carrying a wireless device, wherein the factor is specifically adapted to the location, and wherein estimating the number of actual visitors comprises adjusting a total number of visitor devices determined from the information about the detected wireless devices by the factor. A provision module of the location analytics server may provide the estimated number of actual visitors to a controller for control of at least one controllable device associated with the location. 

Pinel et al. (US 20190147368 A1) – Parking availability predictor trains a crowd forecast model for the parking locations through supervised machine learning. The crowd forecast model is based on tracking a large base of both human and vehicle activity at the parking locations over time. Parking availability predictor tracks the 

Aas (US 9661463 B2) – Determining pedestrian crowding in a location based on pedestrian movement.

Davchev et al. (Learning Structured Representations of Spatial and Interactive Dynamics for Trajectory Prediction in Crowded Scenes) – Context plays a significant role in the generation of motion for dynamic agents in interactive environments. This work proposes a modular method that utilises a learned model of the environment for motion prediction. We highlight the model's prediction capability using a benchmark pedestrian prediction problem and a robot manipulation task and show that we can transfer the predictor across these tasks in a completely unsupervised way. The proposed approach allows for robust and label efficient forward modelling, and relaxes the need for full model re-training in new environments.

Tatrai et al. (WO 2021011992 A1) – Multiple crowds are provided with multiple people. An analysis module is configured to identify multiple crowd characteristics 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624